McGINLEY, Judge,
dissenting.
I respectfully dissent in part. I would not reverse the nonsuit of the nine absent plaintiffs regardless of the presence of their attorney and despite the fact that the material evidence was substantially and materially equivalent for all claims.
The trial court specifically informed counsel that the plaintiffs were to appear in person for cross-examination. There is no need for a subpoena in such circumstances. In any event, there is a very real possibility that the non-appearing plaintiffs did not intend to pursue their claims. Their failure to appear when directed by the court implies just that.
I would affirm the trial court’s nonsuit.